DETAILED ACTION
This Office Action is in response to the applicant's amendment filed October 18th, 2021. In virtue of this communication, claims 1, 2, and 4-9 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 10,304,788 B1; hereinafter Kim) in view of Shinohara (US 2012/0080800 A1) and Sunaga et al. (US 2015/0289369 A1; hereinafter Sunaga).


a base plate 330 having a first surface 305 (see Fig. 3A and column 10, line 28-46); 
a plurality of electrode plates (332, 334, 336) provided at the first surface 305 (see Fig. 3A and column 10, line 46-57); 
a semiconductor chip 304 provided on the first surface 305 (see Fig. 3A, column 10, lines 33-36 and 46-51, and column 10, line 63 - column 11, line 11); 
a wire 306 connected to the semiconductor chip 304 and one of the electrode plates 336 (see Fig. 3A, column 10, line 33-36, and column 11, line 12-20); 
a member 366 connected to one of the electrode plates 336 (see Fig. 3A and column 11, line 53 - column 12, line 9); 
a terminal plate 362 including a bonding portion (where 362 contacts 366), a portion 364, and a draw-out portion (part of 362 outside of 308), the bonding portion (where 362 contacts 366) contacting an upper surface of the member 366 and extending along the upper surface, the portion 364 being upward from the bonding portion (where 362 contacts 366), the draw-out portion (part of 362 outside of 308) being drawn out externally from the portion 364 (see Fig. 3A, column 11, line 53 - column 12, line 9, and column 13, line 25-36);
a first resin layer 310, a connection portion 301 of the wire 306 and the semiconductor chip 304 being disposed inside the first resin layer 310 (see Fig. 3A, column 11, line 12-14, and column 12, line 10-51); and 
a second resin 312 layer provided on the first resin layer 310, the portion 364 being disposed inside the second resin layer 312, an elastic modulus of the second resin layer 
a length from the first surface 305 to a lower surface of the bonding portion (where 362 contacts 366) being greater than a length from the first surface 305 to the connection portion 301 (see Fig. 3A, column 12, line 15-38, and column 13, line 6-36; note where 362 contacts 366 is well above 301), wherein
a connection effect portion (where 301 contacts 304) has reduced bendability (Figs. 1 and 3A and column 4, line 62- column 5, line 8; note that the bonding wire of Kim is bonded using ultrasonic bonding and the wire 40 of the instant application is bonded using ultrasonic bonding (at page 7, line 33 - page 8, line 1, and page 8, line 21-26 of the applicants original specification); products produced by identical processes MPEP 2112.01 I), and is formed at an end portion 301 of the wire 306 at the connection portion 301 side by connecting the connection portion 301 and the semiconductor chip 304 (see Fig. 3A, column 12, line 15-38, and column 13, line 6-36), and
the length from the first surface 305 to the lower surface of the bonding portion (where 362 contacts 366) is greater than a length from the first surface 305 to an upper end of the connection effect portion (where 301 contacts 304) (see Fig. 3A, column 12, line 15-38, and column 13, line 6-36).
Kim does not explicitly disclose wherein the member 366 is a metal member. Additionally, Kim does not disclose the portion 364 of the terminal plate 362 including a curved portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the member of Kim would be a metal member as taught by Shinohara because it is well known in the art that such members are made of metal and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).
Sunaga discloses a power module in at least Fig. 18 including a terminal plate 206 including a curved portion 206D (see Fig. 18 and paragraph 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power module of the combination of Kim and Shinohara so that the terminal plate includes a curved portion as taught by Sunaga because the curved portion serves as a stress-reducing portion for absorbing a thermal expansion difference between the interconnection member 206 and the heat-dissipating base plate 201 and reducing the thermal stress (see Sunaga: paragraph 11).

With respect to claim 2, the combination of Kim, Shinohara, and Sunaga discloses the module according to claim 1, wherein an upper surface of the first resin layer 310 is positioned higher than the connection portion 301 and positioned lower than the bonding portion (where 362 contacts 366) (see Kim: Fig. 3A, column 12, line 15-38, and column 13, line 6-36).

With respect to claim 4, the combination of Kim, Shinohara, and Sunaga discloses the module according to claim 1, wherein an upper surface of the first resin layer 310 is positioned higher than the upper end of the connection effect portion (where 301 contacts 304) (see Kim: Fig. 3A and column 12, line 15-38).

With respect to claim 5, the combination of Kim, Shinohara, and Sunaga discloses the module according to claim 1, further comprising a bonding member 344 contacting the metal member 366 and the one of the electrode plates 336 (see Kim: Fig. 3A and column 12, line 3-9; also see paragraph 22 of Shinohara for teaching of metal member 9).

With respect to claim 6, the combination of Kim, Shinohara, and Sunaga discloses the module according to claim 1, wherein a thermal expansion coefficient of the first resin layer 310 is less than a thermal expansion coefficient of the second resin layer 312 (see Kim: Fig. 3A, column 12, line 39-45, and column 13, line 45-49; note that 310 and 312 are made of the same materials as 71 and 72 of the instant application (at page 9, lines 4-10 of the applicants original specification); same materials same properties MPEP 2112.01 II).

With respect to claim 7, the combination of Kim, Shinohara, and Sunaga discloses the module according to claim 1, wherein the first resin layer 310 includes an epoxy resin (see Kim: Fig. 3A and column 12, line 39-45).

With respect to claim 8, the combination of Kim, Shinohara, and Sunaga discloses the module according to claim 1, wherein the second resin layer 312 is a gel (see Kim: Fig. 3A and column 13, line 45-49).

With respect to claim 9, the combination of Kim, Shinohara, and Sunaga discloses the module according to claim 1, wherein a wedge-like gap (gap formed at intersection between 3 and 9 in Fig. 2 of Shinohara) is formed between the lower surface of the curved portion (206D of Sunaga) of the terminal plate (206 of Sunaga) and the upper surface of the metal member (9 of Shinohara), and the second resin layer (2 of Shinohara and 312 of Kim) enters the wedge-like gap (gap formed at intersection between 3 and 9 in Fig. 2 of Shinohara) (see Shinohara: Figs. 1-4 and paragraphs 21, 22, 33; also see Sunaga: Fig. 18 and paragraph 11; and also see Kim: Fig. 3A and column 13, line 16-49).

Response to Arguments
Applicant's arguments filed October 18th, 2021 have been fully considered but they are not persuasive.
With respect to claims 1 and 3, the applicant argues that “none of the applied art disclose or suggest features of the ‘connection effect portion.’” And that the “grounds for rejection indicates Kim discloses a structure where ‘301 contacts 304’, and the grounds for rejection appears to indicate such a connection in Kim is a ‘connection effect portion’ as claimed as Kim uses ultrasonic bonding and as the disclosure also indicates utilizing ultrasonic bonding. Applicant submits merely because applicant discloses portions of ultrasonic bonding does not indicate such an ultrasonic bonding is directed to forming the ‘connection effect portion.’" The applicant argues that “the ‘connection effect portion’ results not from an ultrasonic bonding that appears to be the grounds for rejection, but instead from a change of crystal structure due to effects of heat when connecting the chip connection portion and the upper surface electrode of the semiconductor chip.” The examiner respectfully disagrees.
MPEP 2111.01 I states that “the best source for determining the meaning of a claim term is the specification.”
Page 8, lines 21-26 of the applicant’s original specification defines that connection effect portion stating that:
“The connection effect portion 40bb is a portion where the bendability is reduced due to, for example, a change of the crystal structure of the wire 40 due to the effects of heat when connecting the chip connection portion 40b and the upper surface electrode 30b of the semiconductor chip 30.” 
Page 7, lines 33 - page 8, line 1 of the applicant’s original specification describes this connection process stating that: 
“The other end of the wire 40 is the electrode plate connection portion 40a connected to the electrode plate 22 and is connected to the first connection portion 22a of the electrode plate 22 by, for example, ultrasonic bonding, etc.” (Emphases added)
Page 7, line 29 of the applicant’s original specification states that “the wire 40 is wire-shaped and is formed of aluminum, etc.” (Emphases added)

“The bond wire 106 includes a first end 101 that is coupled to the semiconductor device 104 at a first connection location 120, and a second end 103 that is coupled to a portion of the substrate 102 at a second connection location 122. In some examples, the first end 101 is bonded (e.g., using an ultrasonic bonding process) to the semiconductor device 104 at the first connection location 120, and the second end 103 is bonded to the substrate 102 at the second connection location 122. In some examples, the second end 103 is coupled to a conductive portion that is coupled to an isolation substrate (e.g., ceramic substrate). The bond wire 106 may include a metal wire (e.g., aluminum, copper, silver, gold).” (Emphases added)
In both the prior art reference Kim and in the claimed invention an aluminum wire is connected to a semiconductor chip by ultrasonic bonding. The applicant argues that the “connection effect portion” results not from an ultrasonic bonding, but instead from a change of crystal structure due to effects of heat when connecting the chip connection portion and the upper surface electrode of the semiconductor chip. However, the process of connecting the chip connection portion and the upper surface electrode of the semiconductor chip is completed using ultrasonic bonding. No other heating mechanism or process is described in the applicant’s disclosure to produce the change of crystal structure that results in the connection effect portion. Therefore, the part of 301 of Kim that contacts 304 is a connection effect portion.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        /MICHELLE MANDALA/Primary Examiner, Art Unit 2829